Citation Nr: 0617651	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-07 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Whether injuries sustained in a motor vehicle accident of 
June [redacted], 1974, were incurred in the line of duty.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant/Veteran




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
which denied the benefits sought on appeal.

The veteran gave testimony at a video conference before the 
undersigned Acting Veterans Law Judge in August 2005.  The 
transcript of the hearing is a part of the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has post-traumatic stress disorder as a 
direct result of a sexual assault during active service.

3.  The veteran sustained injuries in a motor vehicle 
accident on June [redacted], 1974, that was a result of his alcohol 
abuse.




CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was incurred during active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2005).

2.  Injuries sustained in a June [redacted], 1974, motor vehicle 
accident were not incurred or aggravated in the line of duty 
during a period of active service.  38 U.S.C.A. §§ 105(a), 
1110 (West 2002); 38 C.F.R. §§ 3.301, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in March 2001, December 2003, and October 
2004, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced in this case as his claim of entitlement to 
service connection is granted in full and the RO will have an 
opportunity to fully advise the veteran of his rights and 
responsibilities under the VCAA with respect to any 
downstream issues that may arise as a result of the grant of 
benefits, and his claim with respect to the line of duty does 
not include any of the downstream elements for which 
additional notice is now required.  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial appealed AOJ decision was pending at 
the time the VCAA was enacted and, as such, notice prior to 
that decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board in August 2005.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.



Factual Background

The veteran asserts that he developed post-traumatic stress 
disorder as a direct result of being sexually assaulted in 
February 1974, when serving in the United States Army on 
active duty.  Specifically, he contends that while serving in 
Fort Belvoir he ventured into Washington, D.C., and was raped 
while on a sedative that had been unknowingly placed in his 
beverage.  The veteran did not report the assault when he 
returned to Fort Belvoir, but began a pattern of self-abuse 
due his humiliation.  

The veteran credibly testified before the Board that he began 
abusing alcohol and drugs as a result of the February 1974 
assault and that he has re-experienced the humiliation that 
occurred when he became conscious following the assault.  He 
stated that he was in a motor vehicle accident in June 1974 
as a result of his abuse of alcohol, that he began using hard 
drugs shortly thereafter, and that he was eventually 
incarcerated for selling drugs, all as by-products of self-
medicating his symptoms of an anxiety disorder which has now 
been identified as post-traumatic stress disorder.  The 
veteran testified that he first thought that he had post-
traumatic stress disorder as a result of experiences during 
his incarceration, but through therapy learned that the 
February 1974 sexual assault was the beginning of his 
psychiatric disorder.

The veteran's service personnel and medical records are void 
of any reference to a sexual assault and there is no 
indication that the veteran's duty performance was altered 
subsequent to the incident.  An evaluation covering the 
period of January 1974 to January 1975 simply reflects that 
the veteran continued to improve.  There was no line-of-duty 
report performed for the June 1974 motor vehicle accident as 
the veteran was on leave visiting his parents in New Jersey.

The veteran's parents submitted a statement reflecting that 
the veteran was a very conscientious young man who was 
meticulous about his appearance and was industrious 
throughout his high school years.  They related that they 
were very proud of their son when he graduated from basic 
training in December 1973 and there was no sign of problems 
at that time.  The veteran's parents stated that the veteran 
returned home for a visit in June 1974 and "seemed on 
edge."  They described the veteran's behavior as having 
changed drastically and that the next year he was even more 
withdrawn and distant.

Records from the New Jersey Motor Vehicle Commission reflect 
that the veteran was charged with operating a motor vehicle 
under the influence of alcohol or drugs on June [redacted], 1974, and 
again on September [redacted], 1974.  Records from the Wanaque Police 
Department show that the veteran was involved in a motor 
vehicle accident at 12:44 a.m. in June 1974.

The veteran was incarcerated for approximately eighteen 
months beginning in 1988.  He reports that he resumed his 
alcohol and drug abuse upon release, but began treatment for 
psychiatric problems, including substance abuse, in 1992.  In 
August 1997, a VA treating psychiatrist opined that the 
veteran probably had a diagnosis of post-traumatic stress 
disorder based on experiences during prison.  A psychologist 
who evaluated the veteran in connection with his claim for 
disability benefits from the Social Security Administration 
noted in September 1997 that the veteran thought he had 
problems as a result of his traumatic experiences during 
prison.

The veteran participated in routine therapy with a social 
worker through VA facilities and eventually determined that 
his psychiatric problems began as a result of the February 
1974 sexual assault.  In November 2001, he underwent private 
psychiatric evaluation and related that he began using 
alcohol at the age of thirteen, was molested at the age of 
seventeen, and began using hard drugs at the age of eighteen.  
The psychiatrist had the veteran describe his feelings when 
he awoke after the assault and determined that criteria A 
were met for the diagnosis of post-traumatic stress disorder 
based on that one event.  The psychiatrist then determined 
that subsequent and current behavior met criteria B and 
rendered an Axis I diagnosis of post-traumatic stress 
disorder.  The psychiatrist specifically opined that the 
veteran's experiences during prison may have exacerbated his 
symptoms, but that the damage was done while the veteran was 
in active service.

In October 2003, the veteran's VA treating social worker 
reported the details of the veteran's treatment and opined 
that the veteran's life had spiraled out of control since the 
inservice sexual assault.  In August 2005, the veteran's VA 
treating psychiatrist opined that the veteran developed a 
full range of post-traumatic stress disorder symptoms and 
turned to drugs and alcohol because of the traumatic sexual 
assault during service.  She reiterated that the veteran had 
a diagnosis of post-traumatic stress disorder based on an 
inservice sexual assault.

Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an 
inservice stressor; and, credible supporting evidence that 
the claimed inservice stressor occurred.  See 38 C.F.R. 
§ 3.304(f).

If a post-traumatic stress disorder claim is based on 
inservice personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that 
may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to:  a request for a transfer 
to another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  See 
38 C.F.R. § 3.304(f)(3).

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Following a complete review of the record evidence, the Board 
finds that there is nothing in the veteran's personnel 
records or otherwise to suggest that he had behavioral 
problems before February 1974.  He was, however, arrested for 
driving under the influence of alcohol on two occasions 
shortly thereafter and his parents described him as being 
totally changed in June 1974 and thereafter.  The record is 
replete with evidence of life-long alcohol and drug abuse 
beginning in the mid-1970's.

As noted above, VA practitioners have attributed the 
veteran's diagnosis of post-traumatic stress disorder to his 
military service based on the occurrence of a sexual assault.  
Private medical health care professionals have also 
attributed the diagnosis of post-traumatic stress disorder to 
a sexual assault that occurred in 1974.

Thus, when resolving all reasonable doubt in favor of the 
veteran, the Board finds that he experienced a stressful 
event during service upon which a diagnosis of post-traumatic 
stress disorder may be based.  Consequently, the current 
diagnosis of post-traumatic stress disorder is accepted as it 
is specifically based upon a sexual assault that occurred 
during active service.  Therefore, service connection for 
post-traumatic stress disorder is granted.

Line of Duty

An injury or disease which is incurred during active service 
shall not be deemed to have been incurred in the line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the person on whose benefits are 
claimed.  Drug abuse includes the use of illegal drugs for a 
purpose other than the medically intended use or the use of 
substances other than alcohol to enjoy their intoxicating 
effects.  See 38 C.F.R. § 3.301(d).

As set forth above, the veteran fully acknowledges that he 
was abusing alcohol at the time of his June [redacted], 1974 motor 
vehicle accident.  In fact, he has so stated on numerous 
occasions, including in his credible testimony before the 
Board.  The veteran has described a history of alcohol and 
drug abuse beginning in February 1974 and there is nothing in 
the record to dispute the veteran's assertions.

The medical evidence of record shows a history of alcohol and 
drug abuse.  Additionally, the record shows that the veteran 
was involved in a motor vehicle accident on June [redacted], 1974, and 
was arrested for driving under the influence of alcohol or 
drugs at that time. 

Given the undisputed facts with respect to the veteran's 
abuse of alcohol on June [redacted], 1974, and the history of alcohol 
and drug abuse that began that year, the Board finds that the 
June [redacted], 1974, motor vehicle accident was not during the line 
of duty.  Furthermore, any injuries sustained in that motor 
vehicle accident are deemed to be the result of the abuse of 
alcohol or drugs by the veteran and, consequently, sustained 
outside the line of duty.


ORDER

Service connection for post-traumatic stress disorder is 
granted.

Injuries sustained in a June [redacted], 1974, motor vehicle accident 
were not sustained in the line of duty.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


